       Case 2:20-cv-00966-NR Document 35 Filed 07/10/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DONALD J. TRUMP FOR PRESIDENT, INC., et al.        :     CIVIL ACTION
           Plaintiffs                              :
                                                   :     NO. 2-20-CV-966
     Vs.                                           :
                                                   :
KATHY BOOCKVAR, et al.,                            :
           Defendants                              :


                          ENTRY OF APPEARANCE

TO THE CLERK OF COURT:

     Kindly enter my appearance as Counsel for Defendant, Huntingdon

County Board of Elections.

                                       Respectfully submitted,

                                       GILL, McMANAMON & GHANER



                                       /s/ Peter M. McManamon_________
                                       Peter M. McManamon, Esquire
                                       Supreme Court ID No. 43235
                                       200 Penn Street
                                       Huntingdon, PA 16652
                                       814-643-2460
                                       Attorney for Huntingdon County
                                             Board of Elections
          Case 2:20-cv-00966-NR Document 35 Filed 07/10/20 Page 2 of 2




                           CERTIFICATE OF SERVICE

        I, Peter M. McManamon, certify that on July 10, 2020, I served

the foregoing Entry of Appearance sent automatically by CM/ECF on

the following counsel who are registered as CM/ECF filing users who

have consented to accepting electronic service through CM/ECF:

        Ronald L. Hicks, Jr., Esquire
        Jeremy A. Mercer, Esquire
        Porter Wright Morris & Arthur LLP
        6 PPG Place, Third Floor
        Pittsburgh, PA 15222
        412-235-1476
        rhicks@porterwright.com
        jmercer@porterwright.com
        Counsel for Plaintiff

        Matthew Earl Morgan, Esquire
        Elections LLC
        1000 Main Avenue, SW
        Ste 4th Floor
        Washington, DC 20024
        317-554-7997
        Matthew.morgan@electionlawllc.com


Date:    July 10, 2020                    /s/ Peter M. McManamon_________
                                          Peter M. McManamon, Esquire
                                          Supreme Court ID No. 43235
                                          200 Penn Street
                                          Huntingdon, PA 16652
                                          814-643-2460
                                          Attorney for Huntingdon County
                                                Board of Elections
